DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-21 are pending in this application.
Claims 1, 5-6, 8 and 19 are amended. 
Claims 2-4 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-21 have been considered but are moot because the arguments do not apply to Asai (JP2013247721A) being used in the current rejection of independent claims 1, 8 and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (2013/0002066) and further in view of Doi et al (2012/0291263), Asai (JP2013247721A)  and Baba et al (2015/0005151). 
Regarding claim 1, Long discloses a rotor (fig.27:271, ¶0065), comprising: an array of magnets (271) having a directional magnetic field (¶0007), wherein the array of magnets includes a plurality of magnets (fig.28, plurality of magnets, 271) provided between an upper skin (fig.27:270) and a lower skin (273), wherein substantially all of the magnetic field 
Doi teaches co-cured magnets (fig.2, 4) with upper (3) and lower skin (3) ([0042]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the features of Long to include co-curing of magnets of Doi to provide the advantage of reduced force in assembling of rotors. However Long and Doi does not disclose wherein at least one magnet of the array of magnets includes a three-pole magnet, and wherein the three-pole magnet includes: a first surface comprising a first magnetic pole having a first magnetic polarity; a second surface that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole having a second magnetic polarity that is opposite the first polarity; and a third surface that is adjacent to the first surface at the end substantially opposite the second surface and which comprises a third magnetic pole having the second magnetic polarity.
Asai teaches wherein at least one magnet of the array of magnets (magnets 5, see fig.1 below) includes a three-pole magnet (5, see fig. 1 below), and wherein the three-pole magnet includes: a first surface (first surface, see fig. 1 below) comprising a first magnetic pole (pole of first surface, see fig. 1, below) having a first magnetic polarity (polarity of first surface, see fig.1 below); a second surface (second surface, see fig.1 below) that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole (pole of second surface, see fig. below) having a second magnetic polarity that is opposite the first polarity (polarity of second surface is different to the polarity of first surface, see fig. 1 below); and  a third surface (third surface, see fig.1, below) that is adjacent to the first surface at the end substantially opposite the second surface and which comprises a third magnetic pole (polarity of third surface, see fig.1, below) having the second magnetic polarity (polarity of second surface, see fig.1, below). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor of Long and Doi to include three pole magnet of Asai to provide the advantage of providing uniform surface magnetic flux (Asai, abstract). However, Long, Doi and Asai does not disclose the upper and lower skin are fabric skin. However Baba teaches a fabric skin made with carbon fibers (¶0085). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the features of Long, Doi and Asai to include fabric of Baba to provide the advantage of improved strength of composite material (Baba, ¶0086).

    PNG
    media_image1.png
    590
    547
    media_image1.png
    Greyscale

Regarding claim 4, Long, Doi, Asai and Baba teaches the rotor of claim 1, further comprising at least one of: an upper skin (Long fig.28:270) provided over the array of magnets (Long 271) and a lower skin (Long 273) provided under the array of magnets (Long ¶0065).
Regarding claim 5, Long, Doi, Asai and Baba teaches the rotor of claim 4, wherein the array of magnets (Long fig.27:271) is enclosed by the upper skin (Long 270, fig.27) and the lower skin (Long 273, fig.27) (Long ¶0065).
Regarding claim 6, Long, Doi, Asai and Baba teaches the rotor of claim 4, wherein at least one of the upper skin (Long fig.27:270) and the lower skin (Long 273) includes a carbon composite (Long claim 23, housings made from a carbon fiber composite).
Regarding claim 7, Long, Doi, Asai and Baba teaches the rotor of claim 1, further comprising at least one ring guide (Long fig.29:293) adapted to hold magnets of the array of magnets (Long fig.30:301) in place (Long ¶0069).
Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Asai (JP2013247721A) and further in view of Long (2013/0002066), Doi et al (2012/0291263), Baba et al (2015/0005151). 
Regarding claim 8, Asai discloses a method (see abstract) of producing a rotor (magnets 5 form rotor, fig.1 above, also see abstract), comprising: forming an unmagnetized magnet array (magnets 5, before being magnetized, fig.1 above, abstract) by assembling a plurality of unmagnetized magnets (plurality of magnets, 5, fig.1 above) into the unmagnetized magnet array (array of magnets 5, before magnetization, see abstract, fig.1 above); providing the unmagnetized magnet array (array with magnets 5, fig.1 above); and magnetizing the unmagnetized magnet array (magnetizing magnets 5 in array, fig.1 above, abstract), wherein at least one magnet of the array of magnets (magnets 5, see fig.1 above) includes a three-pole magnet (5, see fig. 1 above), and wherein the three-pole magnet includes: a first surface (first surface, see fig. 1 above) comprising a first magnetic pole (pole of first surface, see fig. 1, above) having a first magnetic polarity (polarity of first surface, see fig.1 above); a second surface (second surface, see fig.1 above) that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole (pole of second surface, see fig. 
Long teaches a lower skin (fig.27:273) and an upper skin (270) and magnet array (271) provided on the lower skin (273) and magnet array provided on the upper skin (270). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the features of Asai to include upper and lower skin of Long to provide the advantage of reduced weight and high efficiency. However Asai and Long do not teach co-curing the lower skin and magnet array and magnet array provided on the upper skin, the upper and lower skin made of fabric. 
Doi teaches co-curing ([0042]) the lower skin (fig.2, 3) and magnet array (4) provided on the upper skin (3). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the features of Asai and Long to include co-curing of magnets of Doi to provide the advantage of reduced force in assembling of rotors. However Asai, Long and Doi does not disclose the upper and lower skin are fabric skin.
Baba teaches a fabric skin made from carbon fibers (¶0085). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 9, Asai, Long, Doi and Baba teaches the method of claim 8, wherein substantially all of a magnetic field generated by all adjacent magnets in a first plane passes (Long, ¶0007) through the first plane (Long [0008]) parallel to a first surface of the magnetized magnet array (Long [0008]) and a negligible portion of the magnetic field passes through a plane opposite the first plane (Asai rotor, see fig.1 above).
Regarding claim 17, Asai, Long, Doi and Baba disclose the method of claim 8, wherein magnetization magnetizes one pole pair and the magnetization is repeatable to magnetize additional pole pairs (Asai fig.1:5 magnet with magnetization differently oriented).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP2013247721A) in view of Long (2013/0002066), Doi et al (2012/0291263) and Baba et al (2015/0005151) and  further in view of Stephens et al (2011/0088249).
Regarding claim 10, Asai, Long, Doi and Baba disclose the method of claim 8, however they do not disclose wherein the magnetizing the unmagnetized magnet array is performed by a magnetization fixture removably attached to the unmagnetized magnet array.
Stephens teaches wherein the magnetizing the unmagnetized magnet array is performed by a magnetization fixture (fig.1:12) removably attached to the unmagnetized .
Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP2013247721A)  in view of Long (2013/0002066), Doi et al (2012/0291263), Baba et al (2015/0005151) and further in view of Maurer et al (2005/0195058).
Regarding claim 11, Asai, Long, Doi and Baba does disclose the method of claim 8, however they do not disclose wherein the magnetization includes providing at least one pulse through at least a portion of the magnet array.
Maurer teaches wherein the magnetization includes providing at least one pulse through at least a portion of the magnet array (¶0013: a current pulse flowing through a magnetization coil). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Asai, Long, Doi and Baba to include the magnetization means of Maurer to provide the advantage of energy saving and efficient magnetizing of  magnets (Maurer ¶0011).
Regarding claim 12, Asai, Long, Doi, Baba and Maurer teaches the method of claim 11, wherein the at least one pulse is of a predefined strength (Maurer ¶0021: more as well as currents in the range of kilo amps). 
Regarding claim 13, Asai, Long, Doi, Baba and Maurer teaches the method of claim 12, wherein the at least one pulse is between around 5000 amps and 50,000 around amps (Maurer ¶0021: more as well as currents in the range of kilo amps). 
Regarding claim 14, Asai, Long, Doi, Baba and Maurer teaches the method of claim 11, wherein the at least one pulse is of a predefined duration (Maurer ¶0013: a current pulse has a pulse duration between 10µs and 500 µs). 
Regarding claim 15, Asai, Long, Doi, Baba and Maurer teaches the method of claim 11, wherein the one of the at least one pulse lasts between around 0.5 microseconds and around 20 microseconds (Maurer ¶0013: a current pulse has a pulse duration between 10µs and 500 µs). 
Regarding claim 18, Asai, Long, Doi, and Baba disclose the method of claim 8, however they do not disclose wherein all magnets of the unmagnetized magnet array are magnetized substantially simultaneously.
Maurer wherein all magnets of the unmagnetized magnet array are magnetized substantially simultaneously (¶0014: the magnetic fields of the at least two magnetization coils are built up simultaneously). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Asai, Long, Doi and Baba to include the magnetization means of Maurer to provide the advantage of reduced energy consumption during magnetization (Maurer ¶0018).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP2013247721A) in view of Long (2013/0002066), Doi et al (2012/0291263), Baba et al (2015/0005151) and further in view of Duncan et al (2013/0328453) (ids filed 06/27/2019).
Regarding claim 16, Asai, Long, Doi and Baba disclose the method of claim 8, however they do not disclose wherein magnetizing causes a first unmagnetized magnet directly below a magnetization fixture and half of each of the unmagnetized magnets adjacent to the first 
Duncan teaches wherein magnetizing causes a first unmagnetized magnet (fig.5a: magnets, 37) directly below a magnetization fixture and half of each of the unmagnetized magnets adjacent to the first unmagnetized magnet directly below the magnetization fixture to become permanently magnetized (fig.5a, shows flux field of magnets 37, as result of magnetization, ¶143, ¶445).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor of Asai, Long, Doi and Baba to include the magnetization means of Duncan to provide the advantage of providing rotor with improved magnetic flux field (Duncan ¶008).
Claims 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (2013/0002066) and further in view of Baba et al (2015/0005151) and Asai (JP2013247721A)
Regarding claim 19, Long discloses a motor (fig.27, ¶0065), comprising: at least one rotor (¶0065), wherein the rotor includes: an array of magnets (271) having a directional magnetic field (¶0007), wherein the array of magnets includes a plurality of magnets (fig.27:271) provided between with an upper skin (270) and a lower skin (273) (¶0057), Page 4 of 13Appl. No. 15/398,344Amdt. dated March 27, 2020Response to Office Action of December 30, 2019a stator (¶0065), however Long does not disclose the upper and lower skin are fabric skin, wherein at least one magnet of the array of magnets includes a three-pole magnet, and wherein the three-pole magnet includes: a first surface comprising a first magnetic pole having a first magnetic polarity; a second surface that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole having a second magnetic polarity that is opposite the first polarity; and a third surface that is adjacent to the first surface at the end substantially 
Baba teaches a fabric skin made with carbon fibers (¶0085). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the features of Long to include fabric of Baba to provide the advantage of improved strength of composite material (Baba, ¶0086). However Long and Baba does not disclose wherein at least one magnet of the array of magnets includes a three-pole magnet, and wherein the three-pole magnet includes: a first surface comprising a first magnetic pole having a first magnetic polarity; a second surface that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole having a second magnetic polarity that is opposite the first polarity; and a third surface that is adjacent to the first surface at the end substantially opposite the second surface and which comprises a third magnetic pole having the second magnetic polarity.
Asai teaches wherein at least one magnet of the array of magnets (magnets 5, see fig.1 above) includes a three-pole magnet (5, see fig. 1 above), and wherein the three-pole magnet includes: a first surface (first surface, see fig. 1 above) comprising a first magnetic pole (pole of first surface, see fig. 1, above) having a first magnetic polarity (polarity of first surface, see fig.1 above); a second surface (second surface, see fig.1 above) that is adjacent to and at least partly orthogonal to the first surface and which comprises a second magnetic pole (pole of second surface, see fig. above) having a second magnetic polarity (polarity of second surface, see fig.1 above) that is opposite the first polarity (polarity of second surface is different to the polarity of first surface, see fig. 1 above); and  a third surface (third surface, see fig.1, above) that is 
Regarding claim 20, Long, Baba and Asai disclose the rotor of claim 19, wherein the stator (Long fig.29:295) is provided between a first one of at least one rotor (Long 292) and a second one (Long 298) of the at least one rotor (Long 292) and an air gap between the first rotor (Long 292) and the second rotor (Long 298) includes substantially all of the magnetic field passing through each of the first rotor (Long 292) and the second rotor (Long 298) (Long¶0007, ¶0069).
Regarding claim 21, Long, Baba and Asai does not disclose the rotor of claim 1, wherein a stiffness of the lower fabric skin is higher than a stiffness of the upper fabric skin, however it would be a matter of design choice for one of ordinary skill in the art to design the lower fabric skin having higher stiffness than the upper fabric skin to provide the advantage of holding up the plurality of magnets arrays.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839